NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 1-4, 6-10, 12-15, and 17-22 are allowed.
	No statement setting forth the reasons for allowance is deemed necessary because the reasons for allowance are made evident by the record as a whole. See 37 CFR 1.104(e) and MPEP 1302.14.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jonathan T. Kwok (Reg. No. 67,344) on April 8, 2021.
The application has been amended as follows: 

AMENDMENTS TO THE CLAIMS

Please make the following changes to the claims.

In claim 6, on line 1, delete the text “claim 5” and replace it with the text “claim 1”.

In claim 7, on line 1, delete the text “claim 5” and replace it with the text “claim 1”.

In claim 12, on line 1, delete the text “claim 11” and replace it with the text “claim 10”.

In claim 17, on line 1, delete the text “claim 16” and replace it with the text “claim 1”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher D. Biagini whose telephone number is (571)272-9743.  The examiner can normally be reached on weekdays from 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher Biagini/Primary Examiner, Art Unit 2445